       Case 16-21992-CMB                        Doc 76
     Fill in this information to identify the case:
                                                              Filed 07/12/21 Entered 07/12/21 15:49:31                         Desc Main
                                                              Document Page 1 of 5
     Debtor 1              ZACHARY F. DONALDSON


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          16-21992CMB




Form 4100N
Notice of Final Cure Payment                                                                                                           10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                 LAKEVIEW LOAN SERVICING LLC                                                       4

 Last 4 digits of any number you use to identify the debtor's account                         3   2   7   5

 Property Address:                             222 BEISNER AVE
                                               PITTSBURGH PA 15227




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $        1,410.38

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $        1,410.38

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $        1,410.38


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $771.26
         The next postpetition payment is due on                 6 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                          page 1
   Case 16-21992-CMB                 Doc 76    Filed 07/12/21 Entered 07/12/21 15:49:31                                Desc Main
                                               Document Page 2 of 5



Debtor 1     ZACHARY F. DONALDSON                                             Case number   (if known)   16-21992CMB
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   07/12/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                                page 2
   Case 16-21992-CMB                Doc 76   Filed 07/12/21 Entered 07/12/21 15:49:31                              Desc Main
                                             Document Page 3 of 5



Debtor 1     ZACHARY F. DONALDSON                                         Case number   (if known)   16-21992CMB
             Name




                                                Disbursement History

Date         Check #   Name                                     Posting Type                                             Amount
MORTGAGE ARR. (Part 2 (b))
11/25/2019   1139904   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                             343.89
01/28/2020   1146748   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                             494.02
02/25/2020   1150270   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                             473.01
03/23/2020   1153752   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              99.46
                                                                                                                        1,410.38

MORTGAGE REGULAR PAYMENT (Part 3)
11/21/2016   1021096   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR            3,958.40
12/21/2016   1024392   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              705.34
01/27/2017   1027858   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR            1,054.49
02/24/2017   1031273   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              554.66
03/28/2017   1034707   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              405.90
04/21/2017   1038002   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              405.04
05/25/2017   1041282   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              404.17
06/27/2017   1044658   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              605.93
07/25/2017   1047970   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              403.76
08/25/2017   1051306   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              611.68
09/26/2017   1054632   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              407.60
10/25/2017   1057989   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              404.03
11/21/2017   1061265   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              605.76
12/21/2017   1064551   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              605.48
01/25/2018   1067984   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              403.49
02/23/2018   1071162   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              224.20
03/28/2018   1074355   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              597.37
04/24/2018   1077596   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              597.31
05/25/2018   1080852   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              709.50
06/22/2018   1083998   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              224.03
07/26/2018   1087210   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              223.94
08/28/2018   1090423   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR            2,671.17
09/25/2018   1093554   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR            1,284.28
10/29/2018   1096802   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR            1,105.23
11/27/2018   1099941   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR            1,379.89
12/21/2018   1103054   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              813.07
01/25/2019   1106258   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              975.92
02/25/2019   1109510   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR            1,023.21
03/25/2019   1112800   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR            1,146.94
04/26/2019   1116097   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR            1,033.73
05/24/2019   1119496   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR            1,682.96
06/25/2019   1122888   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              934.29
07/29/2019   1126329   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              251.77
08/27/2019   1129800   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR            1,600.63
09/24/2019   1133112   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              951.67
10/24/2019   1136437   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR            1,071.85
11/25/2019   1139904   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              842.52
12/23/2019   1143287   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              654.70
01/28/2020   1146748   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              869.56
02/25/2020   1150270   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
03/23/2020   1153752   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
04/27/2020   1157212   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
05/26/2020   1160551   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
06/26/2020   1163684   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
07/29/2020   1166811   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
08/25/2020   1169885   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
09/28/2020   1172973   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
10/26/2020   1176062   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
11/24/2020   1179140   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
12/21/2020   1182095   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
01/13/2021   1179140   LAKEVIEW     LOAN SERVICING LLC          CANCELLED CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                          -762.13
01/13/2021   1183570   LAKEVIEW     LOAN SERVICING LLC          PREWRITTEN CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                           762.13
01/25/2021   1185059   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
02/22/2021   1188175   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
03/26/2021   1191460   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13
04/26/2021   1194723   LAKEVIEW     LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR              762.13

Form 4100N                                     Notice of Final Cure Payment                                               page 3
   Case 16-21992-CMB                Doc 76   Filed 07/12/21 Entered 07/12/21 15:49:31                             Desc Main
                                             Document Page 4 of 5



Debtor 1     ZACHARY F. DONALDSON                                        Case number   (if known)   16-21992CMB
             Name




                                               Disbursement History

Date         Check #   Name                                    Posting Type                                             Amount
                                                                                                                      45,837.42




Form 4100N                                    Notice of Final Cure Payment                                               page 4
  Case 16-21992-CMB            Doc 76     Filed 07/12/21 Entered 07/12/21 15:49:31                  Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

ZACHARY F. DONALDSON
222 BEISNER AVE
PITTSBURGH, PA 15227

BRAD HAMRIC PC
MOWRY OFFICE BLDG
90 CLAIRTON BLVD
PITTSBURGH, PA 15236

LAKEVIEW LOAN SERVICING LLC
C/O M & T BANK
ATTN TRUSTEE PAYMENT CTR
PO BOX 1288
BUFFALO, NY 14240-1288

M & T BANK
PO BOX 840
BUFFALO, NY 14240

BRIAN C NICHOLAS ESQ
KML LAW GROUP PC
701 MARKET ST STE 5000
PHILADELPHIA, PA 19106




7/12/21                                                        /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
